Citation Nr: 1029946	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-34 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than April 30, 2004 for 
the grant of service connection for posttraumatic stress disorder 
(PTSD), to include the question of whether there was clear and 
unmistakable error (CUE) in a prior rating action in June 1995 
that warrants entitlement to an earlier effective date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to April 
1977.  

This matter is before the Board of Veterans' Appeals (Board) from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  In 
May 2010, the Veteran participated in a Board hearing before the 
undersigned.  A transcript is of record and has been reviewed.  

By way of procedural history, the Veteran filed a claim for 
service connection of a nervous condition in August 1977, which 
was denied in an October 1977 rating decision.  An April 1978 
rating decision confirmed the denial.  In February 1979, the 
Veteran filed a notice of disagreement, which was followed by a 
January 1980 rating decision and statement of the case, both 
denying service connection for a nervous condition.  

In April 1995, the Veteran filed a claim for non service-
connected pension, which the RO granted in a June 1995 rating 
decision.  The Veteran filed a claim of entitlement to service 
connection for PTSD on April 30, 2004.  The RO granted service 
connection, effective October 11, 2005, the date of the first 
diagnosis of record, in a March 2006 rating decision.  The 
Veteran disagreed with the effective date assigned in a February 
2007 notice of disagreement.  In a September 2007 statement of 
the case, the RO awarded an earlier effective date of April 30, 
2004, the date the claim for service connection of PTSD was 
received.  The Veteran contests this effective date.  

The Board notes that the Veteran raised the issue of clear and 
unmistakable error (CUE) during a May 2008 hearing by a Decision 
Review Officer.  She asserts that her April 1995 claim for non 
service-connected pension also should have been considered as a 
claim for service connection for PTSD.  The RO correctly 
determined that the earlier effective date issue is inextricably 
intertwined with the CUE claim and adjudicated both issues in a 
June 2009 supplemental statement of the case.  Hence, the Board 
is not required to remand for adjudication of the Veteran's claim 
of CUE.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Veteran submitted new evidence, a statement dated in May 
2010, along with a waiver of her right to initial RO 
consideration of this evidence.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2009).  


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service 
connection for a nervous condition in August 1977, which was last 
denied in a January 1980 rating decision. The Veteran did not 
perfect an appeal of this decision, and it became final.  

2.  The Veteran filed a claim for non-service-connected pension 
in April 1995, which was granted in June 1995.  The Veteran also 
did not appeal this decision, and it became final.  

3.  The Veteran filed a claim for service connection of PTSD on 
April 30, 2004; service connection has been established from this 
date.  

4.  The Veteran failed to establish an error of fact or law in 
the prior rating decision dated in June 1995 that when called to 
the attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  






CONCLUSIONS OF LAW

1.  The January 1980 rating decision which denied service 
connection for a nervous condition is final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

2.  The June 1995 rating decision which granted non service-
connected pension is final.  38 U.S.C.A. § 7015(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  

3.  There was no clear and unmistakable error (CUE) in the June 
1995 rating decision which granted non service-connected pension 
but did not consider the issue of service connection for PTSD, 
and the criteria for an effective date prior to April 30, 2004 
for the grant of service connection for PTSD have not been met or 
approximated.  38 U.S.C.A. §§ 5109A, 5110, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

After a careful review of the record, the Board concludes that 
the notice requirements of the VCAA have been satisfied with 
respect to the issue on appeal.  The Board observes that the 
Veteran was informed of the relevant law and regulations 
pertaining to her claim for an earlier effective date in a letter 
dated in March 2006, which instructed the Veteran that effective 
date determinations are based upon such things as "when we 
received your claim."  In any event, no VCAA notice is necessary 
for the earlier effective date (including CUE) claim, as the 
outcome of this claim depends exclusively on documents which are 
already contained in the Veteran's claims files.  The Court has 
held that a Veteran claiming entitlement to an earlier effective 
date is not prejudiced by failure to provide VCAA notice of the 
laws and regulations governing effective dates if, based on the 
facts of the case, entitlement to an earlier effective date is 
not shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  Accordingly, no notice is required.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  

Legal Criteria

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency compensation based on an 
original claim, a claim reopened after final disallowance or a 
claim for increase will be (1) the date of receipt of the claim 
or (2) the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  With respect to claims of 
entitlement to service connection, the effective date is the date 
of receipt of the claim or the date entitlement arose, whichever 
is later.  If a claim is filed within one year after separation 
from service, service connection will be effective as of the day 
after separation.  See 38 C.F.R. § 3.400(b)(2).  

In making this determination, the Board must consider all of the 
evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court 
held that once a rating decision which establishes an effective 
date becomes final, the only way that such a decision can be 
revised is if it contains clear and unmistakable error (CUE).  

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior decision 
will be reversed or amended.  A decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the same 
effect as if the corrected decision had been made on the date of 
the reversed decision.  38 U.S.C.A. § 7105.  

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was clear and 
unmistakable error must be based on the record and the law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
It is a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

Analysis

The Veteran seeks an earlier effective date for the grant of 
service connection for PTSD, in essence contending that her claim 
for non service-connected pension benefits, which was filed in 
April 1995, also should have been considered a claim for service 
connection for PTSD.  The Veteran believes the RO was incorrect 
in failing to develop the claim as one for service connection.  
She asserts that her PTSD symptoms have been present since her 
active duty and that the effective date of service connection 
should be the date of the April 1995 claim.  

The Board must review the evidence to determine whether a service 
connection claim for PTSD was filed before the current effective 
date of the award in question, which is April 30, 2004.  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992); see also 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA must liberally 
construe all documents filed by a claimant in order to determine, 
or even to infer, what claims have been filed).  

Initially, the Board notes that the Veteran does not contend that 
she filed a claim for entitlement to service connection for PTSD 
prior to the date of filing her claim for non service-connected 
pension benefits in April 1995, and no informal or formal claim 
of entitlement to service connection for PTSD is of record prior 
to this date.  The only claim of entitlement to service 
connection filed prior to the Veteran's 1995 pension claim was 
one for a nervous condition, which the Veteran submitted in 
August 1977.  PTSD was not mentioned at that time; PTSD was not 
added to the Diagnostic and Statistical Manual of Mental 
Disorders or the VA Schedule for Rating Disabilities until 1980.  

The RO denied service connection for a nervous condition in an 
October 1977 rating decision and an April 1978 confirmed rating 
decision.  The Veteran filed a notice of disagreement in February 
1979.  In January 1980, the RO again denied service connection 
for a nervous disorder in a rating decision and statement of the 
case.  The Veteran did not file a substantive appeal as to this 
determination, and the January 1980 rating decision became final.  
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1979).  As discussed above, the Board is precluded from 
adjudicating claims for earlier effective dates of final 
decisions.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  
Accordingly, the Veteran's original claim for service connection 
for a nervous condition will not be discussed further.  

With respect to the Veteran's claim for non service-connected 
pension benefits filed on April 25, 1995, there is reference to 
"major depression/PTSD/panic attacks."  However, this was 
clearly filed as a claim for non service-connected pension only.  
It was accompanied by a statement from the Veteran's 
representative stating that she requested the DAV to represent 
her for a non service-connected pension benefits claim.  In a 
handwritten note written on a private treatment note in June 
1995, a representative from the RO stated that, per a DAV 
representative, the Veteran was not claiming service connection 
and was only claiming non service-connected pension.  Based on 
the record, the Board finds that the April 1995 claim constituted 
a claim for a non service-connected pension and nothing more.  
Although pursuant to 38 C.F.R. § 3.151 a pension claim may be 
considered a claim for compensation, that treatment is 
discretionary.  Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  

The medical evidence submitted to support the pension claim 
consisted of VA medical center (VAMC) treatment notes.  Under 
38 C.F.R. § 3.157, the date of a record from a VA facility may be 
accepted as an 'informal claim.'  However, this regulation 
applies only to claims for increased ratings or to reopen 
previously denied claims, and it is manifestly not applicable to 
original service connection claims.  See Crawford v. Brown, 5 
Vet. App. 33, 35 (1993).  In a March 1995 treatment note, there 
is reference to a history of PTSD with depression related to non-
military sexual trauma.  In an April 1995 treatment note, the 
Veteran stated that her depressive symptoms began after a 
traumatic experience in 1993.  Although these records certainly 
reference a number of psychiatric problems, none of the evidence 
submitted relates PTSD or any other psychiatric disorder to 
service or even contains complaints that the disorders were 
incurred in service.  

After the original claim for non service-connected pension in 
April 1995, the Veteran's representative submitted additional 
evidence in support of the claim.  This evidence was largely 
duplicative of that already of record.  It included a March 1995 
statement by the Veteran stating that she became extremely 
depressed, anxious and began having panic attacks during an 
abusive relationship in August 1993.  The record also contained 
private treatment records from AGH Counseling Centers, in which a 
psychologist diagnosed the Veteran with major depression and 
PTSD; the private psychologist did not relate these diagnoses to 
service.  As with the treatment records mentioned above, such 
private records cannot be construed as an informal claim for 
service connection in the instant case.  

In April 1998, the Veteran submitted a letter requesting 
additional time to respond to a request for income verification.  
In it, she stated that she relies on her "disability pension" 
to pay for basic necessities.  In June 2001, she filed a claim 
for service connection of sarcoidosis and asthma.  It is 
reasonable to assume that the Veteran understood the difference 
between a service connection claim and one for non service-
connected pension.  

Other evidence submitted included VAMC treatment records showing 
treatment for sarcoidosis and asthma.  Further submissions relate 
to a disagreement over an overpayment of benefits and a non 
service-connected pension reduction.  The first claim of 
entitlement to service connection for PTSD was received on April 
30, 2004.  

The Board has identified no correspondence or other communication 
from the Veteran which would serve as a claim for service 
connection for PTSD before April 30, 2004.  Accordingly, the 
effective date of April 30, 2004, for service connection for PTSD 
was correctly assigned, and the Veteran's appeal is denied.  As 
was discussed above, the assignment of the effective date for the 
grant of service connection for PTSD hinges on the date of 
receipt of the claim.  See 38 C.F.R. § 3.400.  In Brannon v. 
West, 12 Vet. App 32 (1998), the Court observed that while VA 
must interpret a claimant's submissions broadly, it is not 
required to conjure up issues that were not raised by the 
claimant.  The Court has further held that VA is not held to a 
standard of prognostication when determining what issues are 
presented.  See Talbert v. Brown, 7 Vet. App. 352, 356-57; Allin 
v. Brown, 6 Vet. App. 207, 213 (1994) (there must be some 
indication that a claimant wishes to raise a particular issue).  
As explained above, there is nothing in the record which could 
reasonably be construed as a formal or informal claim for service 
connection of PTSD prior to April 30, 2004. 

The Veteran claims that she was advised by her representative in 
April 1995 to file for a non service-connected pension instead of 
for direct service connection due to her financial situation and 
the speed at which she would receive benefits.  The Board notes 
that inherent in the Veteran's argument is the fact that she was 
cognizant of the difference between service connection and non 
service-connected pension.  She did not file a notice of 
disagreement with the June 1995 rating decision granting non 
service-connected pension only, and it became final.  38 U.S.C.A. 
§ 7015(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1994).  

The Board has further considered the Veteran's statements that 
her PTSD has existed since service.  However, the law makes clear 
that the effective date of service connection is not contingent 
upon when the Veteran first experienced PTSD symptoms.  Rather, 
in this case, the proper effective date is the date of recipe of 
the claim.  38 C.F.R. § 3.400.  

The Board has also considered the case law discussed by the 
Veteran's representative, including Keller v. Brown, 6 Vet. App. 
157 (1994) and Waddell v. Brown, 5 Vet. App. 454 (1993).  
However, those cases address situations where increased rating 
claims raise claims for non service-connected pension.  These 
cases are not applicable to the proposition they were used to 
bolster in this case: that the Veteran's non service-connected 
pension claim raised an informal claim of service connection.  

Lastly, the Board does not find that the RO's failure to 
adjudicate the issue of service connection for PTSD in June 1995 
to be CUE.  As discussed above, the Veteran's claim was, on its 
face, a claim for non service-connected pension.  The Board does 
not find the claim for non service-connected pension to be 
interchangeable with a claim for compensation, and the Board can 
find no alternative basis to conclude that the June 1995 rating 
decision contained CUE.  Thus, the date of receipt of the claim 
was the appropriate effective date, and there was no CUE in its 
assignation.  38 C.F.R. § 3.105(a).  

The controlling legal criteria preclude assignment of an earlier 
effective date for the grant of service connection for PTSD.  
38 U.S.C.A. §§ 5109A, 5110, 7105; 38 C.F.R. §§ 3.105, 3.400.  As 
the Board is bound by these criteria, the claim for an earlier 
effective date must be denied.  


ORDER

Entitlement to an effective date prior to April 30, 2004, for the 
grant of service connection for PTSD is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


